DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (WO 2016/147733 A1) in view of Ishikawa et al. (JP 2015-113414 A), or in the alternative, Fujimoto in view of Ishikawa and Zhao (JP 2016-011365 A) where US Pub. 2018/0067234 A1 will be used as English language equivalent to the WO publication and all citations will be to the US publication.
Regarding claims 1, 2, 5 and 10, Fujimoto discloses a hard coat laminated film having a first hard coat and transparent resin layer where the first hard coat does not include inorganic particles but does comprise 100 parts by mass polyfunctional (meth)acrylate which is curable with active energy rays, 0.01 to 7 part by mass water repellent, and 0.1 to 10 parts by mass resin microparticles with an average particle diameter of 0.5 to 10 microns (abstract and [0034]). The laminated film has a total light transmission of at least 85% and a Y value for an XYZ color system of 1.5 to 4.2% (abstract). 
Fujimoto does not generally disclose the no scratch property in instant claim 2 but does specifically disclose the property in the examples (Tables 6 to 16, abrasion resistance 2 and see [0182]-[0187] which gives a definition for abrasion resistance 2). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the hard coat laminated film should have the no scratch property as claimed as taught in the examples in Fujimoto to have a film with abrasion resistance ([0006]).
Fujimoto does not specifically disclose the (meth)acrylate is a copolymer of a polyfunctional (meth)acrylate and polyfunctional thiol which has secondary thiol groups with a mass average molecular weight of 5,000 to 200,000.  
Ishikawa discloses a curable resin composition that may be used as a hard coat optical material which has scratch resistance ([0001]-[0003] and [0013]) comprising a copolymer of a polyfunctional (meth)acrylate and a polyfunctional thiol with an equivalent ratio of 30/1 to 2/1 and a weight average molecular weight of 1,000 to 50,000 ([0008], [0035], [0041] and [0043]). The polyfunctional thiol is pentaerythritol tetrakis (3-mercaptobutyrate) ([0040]) which is considered to disclose a compound with secondary thiol groups (see instant Specification, [0273] which discloses a compound with secondary thiol groups being pentaerythritol tetrakis(3-mercaptobutyrate)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyfunctional (meth)acrylate in Fujimoto should be replaced with the copolymer of polyfunctional (meth)acrylate and polyfunctional thiol, specifically pentaerythritol tetrakis(3-mercaptobutyrate) which contains secondary thiol groups as taught in Ishikawa with a molecular weight of 1,000 to 50,000 and equivalent ratio of 30/1 to 2/1 to have a component that has high surface hardness and scratch restoration as well as scratch resistance (Ishikawa, [0013], [0037], [0040] and [0043]).
In the alternative, to the extent the use of pentaerythritol tetrakis (3-mercaptobutyrate) is not considered to disclose the thiol compound having secondary thiol groups, Zhao discloses an ultraviolet curable hard coat agent ([0001]) comprising a polyfunctional urethane acrylate oligomer and polyfunctional thiol compound ([0004]) where the thiol compound promotes the ultraviolet curing reaction and assures curing 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the thiol compound in Fujimoto in view of Ishikawa should be a thiol compound that contains secondary thiol groups as taught in Zhao to increase crosslinking efficiency (Zhao, [0014]).
Regarding claims 3 and 8, Fujimoto discloses the hard coat laminated film comprising a resin film, second hard coat (third hard coat) and first hard coat where the second hard coat includes inorganic particles (abstract).
Regarding claims 4 and 9, Fujimoto in view of Ishikawa or Fujimoto in view of Ishikawa and Zhao discloses the film of claim 1 or 2 as discussed above. Fujimoto in view of Ishikawa or Fujimoto in view of Ishikawa and Zhao does not specifically disclose the sulfur content in the copolymer is 0.1 to 12% by mass. However, Ishikawa discloses the equivalent ratio of the (meth)acryloyl group in the polyfunctional (meth)acrylate to thiol group in the polyfunctional thiol is 30/1 to 2/1 so that the crosslink density does not become too high which would reduce scratch stability and flexibility and so the crosslink density is not too low which would decrease surface hardness (Ishikawa, [0041]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the equivalent ratio which will determine the sulfur content can be manipulated to be in the range taught in Ishikawa including at values that the fall within the claimed sulfur content range to balance the crosslink density and the resulting surface hardness and scratch stability and flexibility. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the 
Regarding claims 6 and 11, Fujimoto discloses the water repellent being a (meth)acryloyl group-containing fluorine-based water repellent ([0040]-[0041]).
Regarding claims 7 and 12, the hard coat laminated film in Fujimoto is considered an article and it is further used in an image display apparatus (article) ([0006] and [0019]).
Regarding claims 13 and 14, Fujimoto discloses a third hard coat (corresponding to the claimed second hard coat) in the order from the surface layer side of first hard coat, second hard coat, transparent resin film, and third hard coat ([0127]) where the third hard coat has the same components as the second hard coat ([0129]) which include a 100 parts by mass of (A) a copolymer of a polyfunctional (meth)acrylate and a 0.01 to 1 part by mass leveling agent ([0068] and [0082]). 
Fujimoto does not specifically disclose the (meth)acrylate is a copolymer of a polyfunctional (meth)acrylate and polyfunctional thiol.
Ishikawa discloses a curable resin composition that may be used as a hard coat optical material which has scratch resistance ([0001]-[0003] and [0013]) comprising a copolymer of a polyfunctional (meth)acrylate and a polyfunctional thiol in with an equivalent ratio of 30/1 to 2/1 and a weight average molecular weight of 1,000 to 50,000 ([0008], [0035], [0041] and [0043]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyfunctional (meth)acrylate in Fujimoto should be replaced with the copolymer of polyfunctional (meth)acrylate and polyfunctional thiol .
Claim 1-3, 6-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (WO 2016/147733 A1) in view of Iwasaki et al. (JP 2016-060839 A) where US Pub. 2018/0067234 A1 will be used as English language equivalent to the WO publication and all citations will be to the US publication.
Regarding claims 1 and 2, Fujimoto discloses a hard coat laminated film having a first hard coat and transparent resin layer where the first hard coat does not include inorganic particles but does comprise 100 parts by mass polyfunctional (meth)acrylate which is curable with active energy rays, 0.01 to 7 part by mass water repellent, and 0.1 to 10 parts by mass resin microparticles with an average particle diameter of 0.5 to 10 microns (abstract and [0034]). The laminated film has a total light transmission of at least 85% and a Y value for an XYZ color system of 1.5 to 4.2% (abstract). 
Fujimoto does not generally disclose the no scratch property in instant claim 2 but does specifically disclose the property in the examples (Tables 6 to 16, abrasion resistance 2 and see [0182]-[0187] which gives a definition for abrasion resistance 2). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the hard coat laminated film should have the no scratch property as claimed as taught in the examples in Fujimoto to have a film with abrasion resistance ([0006]).
Fujimoto does not specifically disclose the (meth)acrylate is a copolymer of a polyfunctional (meth)acrylate and polyfunctional thiol.
Iwasaki discloses a curable composition with excellent anti-blocking property which can form a film with high hardness and excellent storage stability ([0001] and [0009]) comprising a thiol compound with a secondary thiol group and an ester-based polymer ([0010] and [0025]) specifically a (meth)acrylic acid ester-based polymer ([0014]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyfunctional (meth)acrylate in Fujimoto should be reacted with a thiol compound with secondary thiol groups as taught in Iwasaki to have high hardness and so the progress of unintended reaction is suppressed to have excellent storage stability (Iwasaki, [0025] and [0086]-[0087]).
Regarding claims 3 and 8, Fujimoto discloses the hard coat laminated film comprising a resin film, second hard coat (third hard coat) and first hard coat where the second hard coat includes inorganic particles (abstract).
Regarding claims 6 and 11, Fujimoto discloses the water repellent being a (meth)acryloyl group-containing fluorine-based water repellent ([0040]-[0041]).
Regarding claims 7 and 12, the hard coat laminated film in Fujimoto is considered an article and it is further used in an image display apparatus (article) ([0006] and [0019]).
Regarding claims 13 and 14, Fujimoto discloses a third hard coat (corresponding to the claimed second hard coat) in the order from the surface layer side of first hard coat, second hard coat, transparent resin film, and third hard coat ([0127]) where the third hard coat has the same components as the second hard coat ([0129]) 
Fujimoto does not specifically disclose the (meth)acrylate is a copolymer of a polyfunctional (meth)acrylate and polyfunctional thiol.
Iwasaki discloses a curable composition with excellent anti-blocking property which can form a film with high hardness and excellent storage stability ([0001] and [0009]) comprising a thiol compound with a secondary thiol group and an ester-based polymer ([0010] and [0025]) specifically a (meth)acrylic acid ester-based polymer ([0014]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the polyfunctional (meth)acrylate in Fujimoto should be reacted with a thiol compound with secondary thiol groups as taught in Iwasaki to have high hardness and the progress of unintended reaction is suppressed to have excellent storage stability (Iwasaki, [0025] and [0086]-[0087]).

Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive. 
Applicant argues Fujimoto in view of Ishikawa fails to teach the invention as claimed. Applicant argues Ishikawa discloses a polyfunctional thiol represented by general formula (2) which would include a primary thiol group. Applicant argues the listing on thiols in Ishikawa in [0040], do not satisfy general formula (2) so cannot be considered part of the teachings in Ishikawa since they fall outside the scope of the 
Examiner respectfully disagrees. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Ishikawa discloses specific examples of acceptable thiol compounds that may be used to form the copolymer which include thiols with secondary groups, e.g. pentaerythritol tetrakis(3-mercaptobutyrate) which is further disclosed as a preferred compound ([0040]). Whether general formula (2) as written is considered to disclose these compounds or not, Ishikawa specifically states that these are compounds which may be used so that one of ordinary skill in the art would assume that these compounds with secondary thiol groups are considered to be appropriate thiols for use in forming the copolymer. Since Ishikawa does not criticize the use of these thiol compounds and is further considered to teach the preferred use of them ([0040]), the disclosure of a different compound is not considered to teach away 
Regarding the combination of Fujimoto and Ishikawa, Applicant argues that combining the two references would require the use of both the copolymer with the thiol group and a urethane (meth)acrylate because Ishikawa teaches that using less than 10 mass% of the urethane (meth)acrylate may reduce surface hardness where Fujimoto desires improved surface hardness so that one of ordinary skill in the art would not remove a component which improves surface hardness. 
Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a urethane (meth)acrylate compound may not be present in the claimed composition) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Given the claim language is a first hard coat formed from a coating material comprising a chemical compound, water repellent, and fine resin particles, there is nothing which would exclude additional components such as the urethane (meth)acrylate in Ishikawa. 
However, even if a urethane (meth)acrylate could not be part of the claimed composition, the urethane (meth)acrylate in Ishikawa is not required in the composition of Fujimoto as argued by Applicant. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, Fujimoto does not require the use of a urethane (meth)acrylate but only a polyfunctional (meth)acrylate so no element is being removed as argued by Applicant. Ishikawa is used to teach how a polyfunctional (meth)acrylate may have higher surface hardness and scratch restoration as well as scratch resistance which may be accomplished by copolymerizing a polyfunctional (meth)acrylate with a thiol compound (see discussion above). Using a urethane (meth)acrylate may have further advantageous effects as taught in Ishikawa, but providing further advantages does not require one of ordinary skill in the art to use a taught component. Therefore, based on the teachings in Ishikawa it would have been obvious to one of ordinary skill in the art to replace the (meth)acrylate in Fujimoto with the (meth)acrylate and thiol copolymer taught in Ishikawa to achieve a hard coat with superior surface hardness and scratch resistance without requiring other components described in Ishikawa. 
Applicant argues the claimed invention provides unexpected results. Applicant compares Example 1 with Example 2 where component (A) as instantly claimed is a replacement for dipentaerythritol hexaacrylate, a coating material used in Fujimoto, which results in improvement in handling property from slightly poor to very good. Applicant argues Fujimoto fails to disclose or suggest that the handling property may be improved by using component (A) as claimed. Applicant argues Ishikawa also fails to disclose an improvement in handling property.
Examiner respectfully disagrees. In response to applicant's argument that the claimed invention has better handling property, the fact that applicant has recognized Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Further, regarding the argument that the claimed invention has unexpected results, based on Examples 1 and 2 in the instant Specification, those results are not commensurate in scope with the claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979), also see MPEP 716.02(d). Two examples one with the claimed components and one without the claimed components is not considered sufficient evidence to prove unexpected results for the broader claimed language. There are thousands of combinations for possible polyfunctional (meth)acrylate compounds and thiol compounds to make a copolymer. The evidence of one combination having good handling properties does not provide sufficient evidence that this property would be expected for the entire range of possibilities. Further, this position is support by Example 3 in the instant Specification which uses a copolymer of the polyfunctional 
Further, Ishikawa does not specifically disclose an improvement in handling property specifically, but does disclose improvement in flexibility and scratch restoration with the use of a thiol compound (Ishikawa, [0040]). It would be expected that if the film has better flexibility it would be less likely to crack when handled so that the property identified by Applicant would not be unexpected based on the teachings in the prior art. 
Thus, for the reasons discussed above, Examiner respectfully maintains the 35 USC 103 rejection over the claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. 2011/0189470 A1 discloses a curable resin comprising an active energy ray-curable resin which is a (meth)acrylate resin and a curing aid which is a Karenz MT resin (compound with secondary thiol groups) (abstract, [0046], and [0069]) .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783